DETAILED ACTION
This action is in response to new application filed “FAULT INJECTION EVENT DETECTION AT A CHIP AND RELATED SYSTEMS, METHOD AND DEVICES”. Claims 1-24 were received for consideration and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10-21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Marinet et al (US 2011/0234307).
With respect to claim 1 Marinet teaches a chip portion, comprising: 
a first fault event detector comprising a first bistable device that changes state in response to a presence of a fault injection event within a first surrounding area of the first fault event detector (see figure 4 element DET1 and paragraph 0048 According to one embodiment, each circuit ISC1, ISC2, ISC3 is coupled to a detection circuit DET1, DET2, DET3 to detect an attack of the circuit by a fault injection and supply an active detection signal DS1, DS2, DS3 in the event of a detection of such an attack); and 
a first vulnerable digital circuit, wherein at least a portion of the first vulnerable digital circuit is located within the first surrounding area (see figure 4 element ESC1 and NISO1 and paragraph 0047 i.e. According to one embodiment, each of the circuits ISC1, ISC2, ISC3 comprises a well of P-type conductivity PW1, PW2, PW3 encircled by a well of N-type conductivity NW1, NW2, NW3, and isolated from the rest of the substrate SUB by an embedded isolating region NISO1, NISO2, NISO3).

With respect to claim 2 Marinet teaches the chip portion of claim 1, wherein the first fault event detector is configured to assert a first fault event indication at least partially responsive to a changing state of the first bistable device (see figure 7 and paragraph 0054 i.e. The output of the comparator CP2 is connected to an input of the flip-flop FF which outputs a detection signal DS. The flip-flop FF is for example of RS type to supply a logic signal at 0 as long as the output signal of the comparator is at 0 and a logic signal at 1 as soon as a signal different from zero appears in output of the comparator CP2).

With respect to claim 3 Marinet teaches the chip portion of claim 2, comprising a processor, wherein the processor is configured to take an appropriate action at least partially responsive to the asserted first fault event indication (see paragraph 0057 i.e. When the signal DS indicates an attack, any adapted measure may be taken, given that indicating an error may reveal an attack of the integrated circuit IC. Thus, the integrated circuit may, in the event of error detection, for example reset, definitely block, erase the memory thereof or only the sensitive data it memorizes).

With respect to claim 4 Marinet teaches the chip portion of claim 1, comprising: 
a second fault event detector comprising a second bistable device that changes state in response to a presence of a second fault injection event within a second surrounding area (see figure 4 element DET2 and paragraph 0048 According to one embodiment, each circuit ISC1, ISC2, ISC3 is coupled to a detection circuit DET1, DET2, DET3 to detect an attack of the circuit by a fault injection and supply an active detection signal DS1, DS2, DS3 in the event of a detection of such an attack); and 
a second vulnerable digital circuit, wherein at least a portion of the second vulnerable digital circuit is located within the second surrounding area (see figure 4 element ESC2 and NISO2 and paragraph 0047 i.e. According to one embodiment, each of the circuits ISC1, ISC2, ISC3 comprises a well of P-type conductivity PW1, PW2, PW3 encircled by a well of N-type conductivity NW1, NW2, NW3, and isolated from the rest of the substrate SUB by an embedded isolating region NISO1, NISO2, NISO3).

With respect to claim 5 Marinet teaches the chip portion of claim 1, comprising one or more other vulnerable digital circuits arranged within the first surrounding area (see figure 4 element ESC3 and NISO3 and paragraph 0047 i.e. According to one embodiment, each of the circuits ISC1, ISC2, ISC3 comprises a well of P-type conductivity PW1, PW2, PW3 encircled by a well of N-type conductivity NW1, NW2, NW3, and isolated from the rest of the substrate SUB by an embedded isolating region NISO1, NISO2, NISO3).

With respect to claim 6 Marinet teaches the chip portion of claim 1, wherein the first fault event detector comprises a fault event sensor configured to detect the presence of the fault injection event within the first surrounding area of the first fault event detector (see paragraph 0049 i.e. the circuits DET1, DET2, DET3 thus allow a fault injection to be detected on the whole substrate surface occupied by each of the circuits ISC1, ISC2, ISC3, above the wells NISO1, NISO2, NISO3).

With respect to claim 7 Marinet teaches the chip portion of claim 6, wherein the fault event sensor is arranged to trigger the state change of the first bistable device at least partially responsive to the detected presence of the fault injection event within the first surrounding area of the first fault event detector (see paragraph 0049 and paragraph 0054-0055 i.e. The output of the comparator CP2 is connected to an input of the flip-flop FF which outputs a detection signal DS. The flip-flop FF is for example of RS type to supply a logic signal at 0 as long as the output signal of the comparator is at 0 and a logic signal at 1 as soon as a signal different from zero appears in output of the comparator CP2).

With respect to claim 10 Marinet teaches the chip portion of claim 9, wherein the first fault event detector comprises a resistive circuit arranged to assist the fault event sensing circuit to trigger the state change of the first bistable device (see figure 7 and paragraph 0055 i.e. The circuit DETC supplies a logic signal DS indicating an attack (for example at 1) as soon as a voltage difference appears between the local ground voltage Vgb and the ground of the substrate SGnd, higher than a threshold voltage TH. The threshold voltage TH is defined by the resistors R4, R5 and the reference voltage Vref. Thus, the threshold voltage TH may be determined using the following formula: TH=Vref/(1+R4/R5)).

With respect to claim 11 Marinet teaches the chip portion of claim 1, wherein the first fault event detector comprises two fault event sensors each configured to detect the presence of the fault injection event within the first surrounding area of the first fault event detector (see figure 4 element ESC1 and NISO1 and paragraph 0047 i.e. According to one embodiment, each of the circuits ISC1, ISC2, ISC3 comprises a well of P-type conductivity PW1, PW2, PW3 encircled by a well of N-type conductivity NW1, NW2, NW3, and isolated from the rest of the substrate SUB by an embedded isolating region NISO1, NISO2, NISO3).

With respect to claim 12 Marinet teaches the chip portion of claim 1, wherein the first fault event detector comprises a reset circuit arranged to set an operational mode of the first fault event detector in response to assertions and de-assertions of a reset signal (see figure 7 element RST and paragraph 0054 i.e. The state of the flip-flop FF may be reset at 0 using a reset signal RST supplied to a reset input of the flip-flop).

With respect to claim 13 Marinet teaches a method, comprising: 
first asserting a reset signal to set an operational mode of a fault event detector to a reset mode of operation; de-asserting the reset signal to change the operational mode of the fault event detector from a reset mode of operation to a normal mode of operation (see figure 7 element RST and paragraph 0054 i.e. The state of the flip-flop FF may be reset at 0 using a reset signal RST supplied to a reset input of the flip-flop); 
receiving an asserted fault event indication from the fault event detector; taking an appropriate action at least partially responsive to the asserted fault event indication (see figure 4 element DET1 and paragraph 0048 According to one embodiment, each circuit ISC1, ISC2, ISC3 is coupled to a detection circuit DET1, DET2, DET3 to detect an attack of the circuit by a fault injection and supply an active detection signal DS1, DS2, DS3 in the event of a detection of such an attack); and 
toggling the reset signal to reset the fault event detector and clear the asserted fault event indication (see figure 7 element RST and paragraph 0054 i.e. The state of the flip-flop FF may be reset at 0 using a reset signal RST supplied to a reset input of the flip-flop).

With respect to claim 14 Marinet teaches the method of claim 13, wherein the taking the appropriate action comprises re-performing one or more operations (see paragraph 0057 i.e. When the signal DS indicates an attack, any adapted measure may be taken, given that indicating an error may reveal an attack of the integrated circuit IC. Thus, the integrated circuit may, in the event of error detection, for example reset, definitely block, erase the memory thereof or only the sensitive data it memorizes).

With respect to claim 15 Marinet teaches the method of claim 13, wherein the taking the appropriate action comprises locking down a chip (see paragraph 0057 i.e. When the signal DS indicates an attack, any adapted measure may be taken, given that indicating an error may reveal an attack of the integrated circuit IC. Thus, the integrated circuit may, in the event of error detection, for example reset, definitely block, erase the memory thereof or only the sensitive data it memorizes).

With respect to claim 16 Marinet teaches the method of claim 13, wherein the taking the appropriate action comprises triggering an alarm (see paragraph 0057 i.e. When the signal DS indicates an attack, any adapted measure may be taken, given that indicating an error may reveal an attack of the integrated circuit IC. Thus, the integrated circuit may, in the event of error detection, for example reset, definitely block, erase the memory thereof or only the sensitive data it memorizes).

With respect to claim 17 Marinet teaches the method of claim 13, comprising taking the appropriate action at least partially responsive to a vulnerable digital circuit in a surrounding area of the fault event detector (see paragraph 0057 i.e. When the signal DS indicates an attack, any adapted measure may be taken, given that indicating an error may reveal an attack of the integrated circuit IC. Thus, the integrated circuit may, in the event of error detection, for example reset, definitely block, erase the memory thereof or only the sensitive data it memorizes).

With respect to claim 18 Marinet teaches a method, comprising: 
providing a bistable device (see figure 7 element FF and paragraph 0054 i.e. he detection circuit DETC comprises two resistors R4, R5 a capacitor C1, a comparator CP2 and a flip-flop FF); 
providing a fault event sensor (see figure 4 element DET1 and paragraph 0048 According to one embodiment, each circuit ISC1, ISC2, ISC3 is coupled to a detection circuit DET1, DET2, DET3 to detect an attack of the circuit by a fault injection and supply an active detection signal DS1, DS2, DS3 in the event of a detection of such an attack; 
triggering a state change at the bistable device at least partially responsive to the fault event sensor detecting a presence of a fault injection event; asserting a fault event indication at least partially responsive to the state change at an internal signal of a first circuit (see figure 4 element DET1 and paragraph 0048 According to one embodiment, each circuit ISC1, ISC2, ISC3 is coupled to a detection circuit DET1, DET2, DET3 to detect an attack of the circuit by a fault injection and supply an active detection signal DS1, DS2, DS3 in the event of a detection of such an attack); and 
resetting the changed state of the bistable device and de-asserting the fault event indication (see figure 7 element RST and paragraph 0054 i.e. The state of the flip-flop FF may be reset at 0 using a reset signal RST supplied to a reset input of the flip-flop).

With respect to claim 19 Marinet teaches a computing system, comprising:
a processor; and a memory storage having thereon machine-executable code modified to permanently configure logic circuit (see figure 10 and paragraph 0064) of the processor to include: 
a first fault event detector, the first fault event detector comprising a first bistable device that changes state in response to a presence of a fault injection event within a first surrounding area of the first fault event detector (see figure 4 element DET1 and paragraph 0048 According to one embodiment, each circuit ISC1, ISC2, ISC3 is coupled to a detection circuit DET1, DET2, DET3 to detect an attack of the circuit by a fault injection and supply an active detection signal DS1, DS2, DS3 in the event of a detection of such an attack); and 
a first vulnerable digital circuit, wherein at least a portion of the first vulnerable digital circuit is located within the first surrounding area (see figure 4 element ESC1 and NISO1 and paragraph 0047 i.e. According to one embodiment, each of the circuits ISC1, ISC2, ISC3 comprises a well of P-type conductivity PW1, PW2, PW3 encircled by a well of N-type conductivity NW1, NW2, NW3, and isolated from the rest of the substrate SUB by an embedded isolating region NISO1, NISO2, NISO3).

With respect to claim 20 Marinet teaches a computing system, comprising:
a processor; and a memory storage having thereon machine-executable code modified to permanently configure logic circuit (see figure 10 and paragraph 0064) of the processor to: 
first assert a reset signal to set an operational mode of a fault event detector to a reset mode of operation; de-assert the reset signal to change the operational mode of the fault event detector from a reset mode of operation to a normal mode of operation (see figure 7 element RST and paragraph 0054 i.e. The state of the flip-flop FF may be reset at 0 using a reset signal RST supplied to a reset input of the flip-flop); 
receive an asserted fault event indication from the fault event detector; taking an appropriate action at least partially responsive to the asserted fault event indication (see figure 4 element DET1 and paragraph 0048 According to one embodiment, each circuit ISC1, ISC2, ISC3 is coupled to a detection circuit DET1, DET2, DET3 to detect an attack of the circuit by a fault injection and supply an active detection signal DS1, DS2, DS3 in the event of a detection of such an attack); and 
toggle the reset signal to reset the fault event detector and clear the asserted fault event indication (see figure 7 element RST and paragraph 0054 i.e. The state of the flip-flop FF may be reset at 0 using a reset signal RST supplied to a reset input of the flip-flop).

With respect to claim 21 Marinet teaches a computing system, comprising:
a processor; and a memory storage having thereon machine-executable code modified to permanently configure logic circuit of the processor to: 
provide a bistable device (see figure 7 element FF and paragraph 0054 i.e. he detection circuit DETC comprises two resistors R4, R5 a capacitor C1, a comparator CP2 and a flip-flop FF); 
provide a fault event sensor (see figure 4 element DET1 and paragraph 0048 According to one embodiment, each circuit ISC1, ISC2, ISC3 is coupled to a detection circuit DET1, DET2, DET3 to detect an attack of the circuit by a fault injection and supply an active detection signal DS1, DS2, DS3 in the event of a detection of such an attack; 
trigger a state change at the bistable device at least partially responsive to the fault event sensor detecting a presence of a fault injection event; assert a fault event indication at least partially responsive to the state change at an internal signal of a first circuit (see figure 4 element DET1 and paragraph 0048 According to one embodiment, each circuit ISC1, ISC2, ISC3 is coupled to a detection circuit DET1, DET2, DET3 to detect an attack of the circuit by a fault injection and supply an active detection signal DS1, DS2, DS3 in the event of a detection of such an attack); and 
reset the changed state of the bistable device and de-asserting the fault event indication (see figure 7 element RST and paragraph 0054 i.e. The state of the flip-flop FF may be reset at 0 using a reset signal RST supplied to a reset input of the flip-flop).

Claim(s) 22-24 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bastos Rodrigo Possamai et al “Comparison of bulk built-in current sensors in terms of transient-fault detection sensitivity”.
With respect to claim 22 Bastos teaches an apparatus, comprising: 
a detector (see abstract and section 1 introduction i.e. Bulk Built-In Current Sensors (BBICS)), 
wherein a signal the detector is configured to sense is a parasitic current at a CMOS structure that exhibits a generally increasing magnitude in response to a presence of a fault injection event (see section 2 Architecture of static BBICS i.e. Fig. 1 illustrates the initial BBICS-based strategy for the protection of a system. It uses a pair of sensors to monitor pull-up and pull-down CMOS networks of the system blocks (hereinafter respectively PMOS-BBICS and NMOS-BBICS). In case of an anomalous transient current (e.g. IFaultP or IFaultN in Fig. 1) flowing through the junction between a bulk and a reversely biased drain of a disturbed transistor (MOSFET "off"), the sensors will be able to detect it by considering two issues: 1) In fault-free scenarios (i.e. IFaultP = 0 and IFaultN = 0), the bulk-to-drain (or drain-to-bulk) current is negligible even if the MOSFET is switching due to a new input stimuli; 2) During transient-fault scenarios, IFaultP or IFaultN is much higher than the leakage current flowing through the junction).

With respect to claim 23 Bastos teaches the apparatus of claim 22, comprising: a digital circuit susceptible to the presence of the fault injection event (see section IV. TRANSIENT-FAULT DETECTION SENSITIVITY OF A FLIP-FLOP i.e. In this work we define transient-fault detection sensitivity of a circuitry as its ability to identify transient faults, considering a circuitry herein any detection scheme (e.g. BBICS, time redundancy techniques) or even a memory element (e.g. flipflop, latch). A transient fault can happen on any node of a system like the chain of 4 inverters connected to a flip-flop in Fig. 4. The flip-flop, for instance, is sensitive to transient faults that are able to switch its out logic state, and thus causing a soft error. Thereby, we can say the flip-flop detects the occurrence of a transient fault in that system. On the other hand, if a transient fault does not induce any soft error due to an electrical, logical, or latching-window masking effect [1], its detection may be crucial all the same in secure applications, since the fault itself can reveal an attempt of attack).

With respect to claim 24 Bastos teaches the apparatus of claim 23, wherein the digital circuit is arranged within a surrounding area of the detector (see section IV. TRANSIENT-FAULT DETECTION SENSITIVITY OF A FLIP-FLOP i.e. In this work we define transient-fault detection sensitivity of a circuitry as its ability to identify transient faults, considering a circuitry herein any detection scheme (e.g. BBICS, time redundancy techniques) or even a memory element (e.g. flipflop, latch). A transient fault can happen on any node of a system like the chain of 4 inverters connected to a flip-flop in Fig. 4. The flip-flop, for instance, is sensitive to transient faults that are able to switch its out logic state, and thus causing a soft error. Thereby, we can say the flip-flop detects the occurrence of a transient fault in that system. On the other hand, if a transient fault does not induce any soft error due to an electrical, logical, or latching-window masking effect [1], its detection may be crucial all the same in secure applications, since the fault itself can reveal an attempt of attack).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Marinet et al (US 2011/0234307) in view of Chen et al (US 10,134,744).
With respect to claim 8 Marinet teaches the chip portion of claim 6, but does not disclose wherein the fault event sensor is a fault event sensing circuit that includes a PMOS transistor arranged to be always OFF and arranged as a pull-up transistor.
Chen teaches wherein the fault event sensor is a fault event sensing circuit that includes a PMOS transistor arranged to be always OFF and arranged as a pull-up transistor (see figure 2 and column 15-34 i.e. each cell of the 8T-SRAM device includes the MOS transistors 110, 120 such as a p-type metal oxide semiconductor (PMOS) transistor respectively, to function like two pull-up (PL) transistors, the MOS transistors 130, 140 such as a n-type metal oxide semiconductor (NMOS) transistor respectively, to function like two pull-down (PD) transistors, the MOS transistors 150, 160, 170, 180 such as a NMOS transistor respectively, to function like two inner and two outer access (PG) transistors. That is, the eight MOS transistors 110, 120, 130, 140, 150, 160, 170, 180 constitute a set of flip-flops).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marinet in view of Bell to having MOS flip flops since it is well known in the art the MOS flip flops used both PMOS transistors and NMOS transistors (see Chen column 15-34). Therefore one would have been motivated to have used MMOS flip flops.

With respect to claim 9 Marinet teaches the chip portion of claim 6, but does not disclose wherein the fault event sensor is a fault event sensing circuit that includes an NMOS transistor arranged to be always OFF and arranged as a pull-down transistor.
Chen teaches wherein the fault event sensor is a fault event sensing circuit that includes a PMOS transistor arranged to be always OFF and arranged as a pull-up transistor (see figure 2 and column 15-34 i.e. each cell of the 8T-SRAM device includes the MOS transistors 110, 120 such as a p-type metal oxide semiconductor (PMOS) transistor respectively, to function like two pull-up (PL) transistors, the MOS transistors 130, 140 such as a n-type metal oxide semiconductor (NMOS) transistor respectively, to function like two pull-down (PD) transistors, the MOS transistors 150, 160, 170, 180 such as a NMOS transistor respectively, to function like two inner and two outer access (PG) transistors. That is, the eight MOS transistors 110, 120, 130, 140, 150, 160, 170, 180 constitute a set of flip-flops).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marinet in view of Bell to having MOS flip flops since it is well known in the art the MOS flip flops used both PMOS transistors and NMOS transistors (see Chen column 15-34). Therefore one would have been motivated to have used MMOS flip flops.

Prior Art of Record
Bancel et al. (US 20090315603) titled “DETECTION OF A DISTURBANCE IN THE STATE OF AN ELECTRONIC CIRCUIT FLIP-FLOP” teaches a method and a circuit for detecting a disturbance of a state of at least one first flip-flop from a group of several first flip-flops of an electronic circuit, wherein: the respective outputs of the first flip-flops in the group are, independently from their functional purpose, combined to provide a signal and its inverse, triggering two second flip-flops having data inputs forced to a same state, the respective outputs of the second flip-flops being combined to provide the result of the detection.
	Guilley et al (US 2021/0328761) titled “DETECTION OF LASER FAULT INJECTION ATTACKS ON CRYPTOGRAPHIC DEVICES” teaches Countermeasures against fault injection attacks of a cryptographic integrated circuit, and more specifically laser fault injection attacks are provided. The invention consists in generating sequences of bits belonging to a set of allowed sequences, and storing these sequences on a set of Flip-Flops. Then the sequences stored on the Flip-Flops are checked and, if they do not belong to the allowed sequence, this is the sign that a fault injection attack occurred and caused a bit flip in one of the flip-flops. An alarm signal is then generated.
Champeix et al (US 2021/0405100) titled “ELECTROMAGNETIC PULSE DETECTION”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN E ALMEIDA whose telephone number is (571)270-1018.  The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to 5:00 P.M.  The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492